McCULLOCH, C. J., (dissenting). The obvious meaning of instruction No. 6 is that negligence can not be presumed merely from the happening of Durfee’s death, and it is a correct declaration of the law on the subject. If the word “circumstances” had been used in the singular, there would not be the slightest doubt about the meaning, but the use of the plural was not, I think, calculated to raise a doubt in the minds of the jury as to what the court meant. It is conceded by the majority of the judges that the proof wholly fails to establish negligence on the part of the physicians in the treatment of the patient, and it seems equally clear to me that according to the undisputed testimony the patient was not delirious before the accident, and that his condition was not apparently such as to warrant the inference that the physicians or nurses could or should have anticipated that he might become delirious and need constant attention. I think the judgment ought to be affirmed.